Citation Nr: 1535839	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which, in relevant part, denied service connection for PTSD.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Nashville, Tennessee.

The appellant and his wife testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's November 2010 notice of disagreement, he reported that he had been treated by the VAMC in Panama City, where he was diagnosed him with PTSD.  Additionally, at the June 2015 Board hearing, he stated that he was being treated by the VAMC in Murfreesboro and in Pensacola.  However, only records from the VAMC in Biloxi have been associated with the claims file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

During the June 2015 Board hearing, the appellant reported that he was hospitalized in 2013 and diagnosed with PTSD by a private treatment facility.  Private treatment records regarding hospitalization for PTSD are not of record.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran was afforded a VA examination in August 2010, at which time it was determined that he did not meet the criteria for a diagnosis of PTSD.  As the medical evidence of record now demonstrates that the Veteran has been diagnosed with PTSD, a VA examination should be provided to determine the etiology of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relating to treatment for PTSD.  Specifically, treatment records from the VAMCs in Panama City and Murfreesboro must be obtained.

2.  Obtain outstanding private treatment records regarding hospitalization for PTSD.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Schedule the Veteran for VA examination to determine the etiology of any psychiatric disorder, to include PTSD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner must identify each psychiatric disability found on examination, to include PTSD. 

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the private medical evidence of record noting a diagnosis of PTSD.

4.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




